Title: From George Washington to Joshua Loring, 1 February 1777
From: Washington, George
To: Loring, Joshua



Sir
Head Quarters Morris town 1st Feby 1777

Since I wrote to you on the 20th of last Month I have recd a Return of the Officers and privates sent from Connecticut by Govr Trumbull, a Copy you have inclosed. I desire that Capt. Dearbone who was taken at Quebec on the 31st decemr 1775, and whose Parole has not yet been sent out, may have it done by the first Opportunity, in the room of one of the Captains, and that Captains Trowbridge and percival of the 17th Continental Regiment taken upon Long Island upon the 27 Augt may be exchanged for the other. As Brigade Major Wyllis who will deliver you this, was permitted to go out of New York upon his parole, either to return or send in a Captain, I would have requested that one of the three Captains sent in by Govr Trumbull might have been exchanged for him, could I have done it without doing injustice to Captains Dearbone, Trowbridge or percival who have been longer in Captivity. But if there is a Captain, as I think there is sent in by us, and not yet accounted for, I desire that Major Wyllis may be exchanged for him. There are yet the paroles of Eight of the Officers besides Capt. Dearbone, who were taken at Quebec, which have never been sent out. I wish to have them among the first. I observe that none of the Maryland Officers who were taken upon long Island have ever been released, and that the pennsylvanians have had more than their proportion, I therefore desire that in future the Officers from the Eastern States, and those from Jersey, York and Maryland may have a due preference. I am &c.
